DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on January 21, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “uneven bottom” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-8, 15, and 26 are objected to because of the following informalities:												As to claim 9, the limitation appears to read “a top surface of the etch top pattern”.												As to claims 8 and 26, the limitation appears to read “metal gate strip”.  Appropriate correction is required.									As to claim 15, it appears the limitation is directed to the already recited “dielectric helmet” in claim 9 rather than another T-shaped dielectric helmet.									
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12, 15, and 26 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0365426 A1 to Ching et al. (“Ching”).												As to claim 9, Ching discloses a FinFET device, comprising: a substrate (40) having fins (42); isolation strips (44) disposed over the substrate (40) and covering lower portions of the fins (42); a metal gate strip (66 capping) disposed across the fins (42) and the isolation strips (44); a dielectric helmet (68, 80) over the metal gate strip (66 capping); and a metal shielding layer (66 WF) between the dielectric helmet (68, 80) and the metal gate strip (66 capping); a metal stack (70, 82) disposed aside the metal gate strip (66 capping); and an etch stop pattern (74) disposed between the metal stack (70, 82) and the metal gate strip (66 capping), wherein the top surface of the etch stop pattern (74) is higher than a top surface of the metal gate strip (66 capping) (See Fig. 11, ¶ 0014, ¶ 0015, ¶ 0031, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045) (Notes: the metal shielding layer serves as a physical shield above the metal gate strip and the etch stop pattern serves as an etch stop relative to different surrounding materials).								As to claim 10, Ching discloses further comprising: first gate spacers (58) disposed on opposing entire sidewalls of the metal gate strip (66 capping); and second gate spacers (72) disposed on opposing upper sidewalls of the metal gate strip (66 capping) (See Fig. 11, ¶ 0031, ¶ 0040) (Notes: the spacers occupy areas of the metal gate strip).												As to claim 11, Ching further discloses wherein each of the first gate spacers (58) has an L-shaped cross-section, and each of the second gate spacers (72) has a straight-shaped cross-section (See Fig. 11).								As to claim 12, Ching further discloses wherein the first (58) and second (72) gate spacers are protruded out from a top surface of the metal gate strip (66 capping) (See Fig. 11).												As to claim 15, Ching discloses further comprising a T-shaped dielectric helmet (68, 80) over the metal gate strip (66 capping) (See Fig. 11, ¶ 0038, ¶ 0045).			As to claim 26, Ching further discloses wherein the metal gate (66 capping) is void-free (See Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0365426 A1 to Ching et al. (“Ching”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2019/0378903 A1 to Jeon et al. (“Jeon”). The teaching of Ching have been discussed above.										As to claim 13, although Ching discloses the metal gate strip (66 capping) (See Fig. 11), Ching does not further disclose wherein the metal gate strip have voids therein.		However, Jeon does disclose wherein the metal gate strip (150) have voids (180, 280, 380) therein (See Fig. 1, Fig. 2, Fig. 5, Fig. 6, ¶ 0002, ¶ 0018, ¶ 0021, ¶ 0029, ¶ 0030, ¶ 0036, ¶ 0039, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046).						In view of the teaching of Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ching to have wherein the metal gate strip have voids therein because the voids provide better insulation between gates of the metal gate strip on the integrated FinFET device (See ¶ 0002, ¶ 0044, ¶ 0046).
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0040439 A1 to Chang et al. (“Chang”) in view of U.S. Patent Application Publication No. 2015/0243747 A1 to Kittl et al. (“Kittl”).											As to claim 1, although Chang discloses a FinFET device, comprising: a substrate (102) having fins (110); a metal gate strip (136) disposed across the fins (110) and having a reversed T-shaped portion (130c’) in a cross section cut between two adjacent fins (110) along an extension direction of the fins (110), wherein a portion of the reversed T-shaped portion (130c’) is embedded between the two adjacent fins (110); gate spacers (120, 124) disposed on opposing sidewalls of the metal gate strip (136) (See Fig. 2, ¶ 0011, ¶ 0015, ¶ 0022, ¶ 0025, ¶ 0031, ¶ 0034, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046) (Notes: Kittl teaches the plurality of fins for integrated FinFET device having a metal gate strip disposed across thereof (See ¶ 0004, ¶ 0053, ¶ 0055)), Chang does not further disclose and a dielectric helmet disposed over the metal gate strip.									However, Kittl does disclose and a dielectric helmet (270, 350) disposed over the metal gate strip (250) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0004, ¶ 0053, ¶ 0055, ¶ 0057, ¶ 0058, ¶ 0064).													In view of the teachings of Chang and Kittl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang to have and a dielectric helmet disposed over the metal gate strip because the dielectric helmet serves as a protective layer for further processing and forming contact structures above the metal gate strip (See ¶ 0064).				As to claim 2, Chang in view of Kittl further discloses wherein the metal gate strip (136) has a straight-shaped portion on each of the fins (110/110) (See Chang Fig. 2).														As to claim 5, Chang in view of Kittl further discloses wherein the dielectric helmet (270, 350) has a T-shaped cross-section (See Kittl Fig. 2).					As to claim 6, Chang in view of Kittl further discloses wherein the gate spacers (120, 124) comprise: first gate spacers (124) disposed on opposing entire sidewalls of the metal gate strip (136); and second gate spacers (120) disposed on opposing upper sidewalls of the metal gate strip (136) (See Fig. 2) (Notes: 120 is placed higher than 124).													As to claim 7, Chang in view of Kittl further discloses wherein each of the first gate spacers (124/170) has an uneven bottom while each of the second gate spacers (120/290) has an even bottom (See Chang Fig. 2 and Kittl Fig. 2) (Notes: the limitation “spacers” does not specify any particular material).						As to claim 8, Chang further discloses wherein the metal gate (136) is void-free (See Fig. 2).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0040439 A1 to Chang et al. (“Chang”) and U.S. Patent Application Publication No. 2015/0243747 A1 to Kittl et al. (“Kittl”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0378903 A1 to Jeon et al. (“Jeon”). The teachings of Chang and Kittl have been discussed above.									As to claim 3, although Chang in view of Kittl discloses the metal gate strip (136) having the reversed T-Shaped portions (130c’) (See Chang Fig. 2 and Kittl), Chang and Kittl do not further disclose wherein the metal gate strip has voids in the reversed T-shaped portions thereof.											However, Jeon does disclose wherein the metal gate strip (150) has voids (180, 280, 380) in the portions between the fins (110) (See Fig. 1, Fig. 2, Fig. 5, Fig. 6, ¶ 0002, ¶ 0018, ¶ 0021, ¶ 0029, ¶ 0030, ¶ 0036, ¶ 0039, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046).		In view of the teachings of Chang, Kittl, and Jeon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang and Kittl to have wherein the metal gate strip has voids in the reversed T-shaped portions thereof because the voids provide better insulation between gates of the metal gate strip on the integrated FinFET device (See Jeon ¶ 0002, ¶ 0044, ¶ 0046).	 									As to claim 4, Chang in view of Kittl and Jeon further discloses wherein the voids (280, 380) are disposed below top surfaces of the fins (110) (See Chang, Kittl, and Jeon, where Jeon specifically teaches the wider void provides the insulation (See Jeon ¶ 0046)).
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0378903 A1 to Jeon et al. (“Jeon”) in view of U.S. Patent Application Publication No. 2017/0352744 A1 to Basker et al. (“Basker”).													As to claim 21, although Jeon discloses a FinFET device, comprising: a substrate (102) having fins (110); isolation strips (120) disposed over the substrate (102) and covering lower portions of the fins (110); a metal gate strip (150) disposed across the fins (110) and the isolation strips (120) and having voids (180, 280, 380) disposed over the isolation strips (120) and between the fins (110) (See Fig. 1, Fig. 2, Fig. 5, Fig. 6, ¶ 0002, ¶ 0018, ¶ 0021, ¶ 0029, ¶ 0030, ¶ 0036, ¶ 0039, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046), Jeon does not further disclose a metal stack disposed aside the metal gate strip; and an etch stop pattern disposed between the metal stack and the metal gate strip, wherein the top surface of the etch stop pattern is higher than a top surface of the metal gate strip.											However, Basker does disclose a metal stack (250, 260) disposed aside the metal gate strip (215, 218, 220); and an etch stop pattern (170) disposed between the metal stack (250, 260) and the metal gate strip (215, 218, 220), wherein the top surface of the etch stop pattern (170) is higher than a top surface of the metal gate strip (215, 218, 220) (See Fig. 35, Fig. 36, Fig. 37, ¶ 0136, ¶ 0137, ¶ 0138, ¶ 0140, ¶ 0162, ¶ 0173, ¶ 0175, ¶ 0177) (Notes: the limitation “etch stop pattern” serves as an etch stop relative to adjacent different materials).									In view of the teaching of Basker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jeon to have a metal stack disposed aside the metal gate strip; and an etch stop pattern disposed between the metal stack and the metal gate strip, wherein the top surface of the etch stop pattern is higher than a top surface of the metal gate strip because the metal stack disposed aside the metal gate strip extends above the substrate and provides connections to source and drain regions, where the etch stop pattern further provides protection and insulation to the metal gate strip (See ¶ 0173, ¶ 0175, ¶ 0177).												As to claim 22, Jeon further discloses wherein the voids (280, 380) are disposed below top surfaces of the fins (110) (See Fig. 5, Fig. 6, ¶ 0046), where Jeon specifically teaches the wider void provides the insulation.								As to claim 23, Jeon further discloses wherein a void is not present on each of the fins (110) (See Fig. 2, Fig. 5, Fig. 6).									As to claim 24, Jeon in view of Basker further disclose wherein the metal gate strip (150/215, 218, 220) disposed has a reversed T-shaped portion between two adjacent fins (110) (See Jeon Fig. 1, Fig. 2 and Basker Fig. 37).				As to claim 25, Jeon further discloses wherein the metal gate strip (150) has a straight-shaped portion on each of the fins (110) (See Fig. 1, Fig. 2, Fig. 3).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Chang et al. (US 2018/0277571 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815